Title: January. 13. Monday.
From: Adams, John
To: 


       Mr. Oswald came to take Leave and shewed me a Letter from the Secretary of State for him to come home. He goes off, on Wednesday.
       I told him if he was going home, I would communicate to him, what I had not intended.
       I told him what I told Yesterday to Vaughan and gave him some short Account of my Correspondence with the C. de Vergennes, upon the Question whether I should communicate to Lord G. Germain, my Commissions, and his Requisition from the King, not to do it, &c.
      